Citation Nr: 1116937	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  10-09 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a fracture of the right foot.  

2.  Entitlement to total disability evaluation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 2000 to January 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned in a March 2011 hearing which was conducted at the Veteran's local RO.  

The issue of entitlement to a temporary total rating based on surgery, necessitating convalescence, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

At the time of the March 2011 hearing conducted by the undersigned, the Veteran submitted a statement indicating he desired VA to obtain his surgical and treatment records from the VA Medical Center (VAMC) located in Pittsburgh, Pennsylvania.  He wrote that he underwent foot surgery in August 2009 and again in March 2010.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  VA must obtain this evidence to the extent possible.  

The last time the Veteran's service-connected foot disability was evaluated by VA for compensation and pension purposes was in January 2010.  Subsequent to the VA examination, the Veteran underwent a surgical procedure on his foot in March 2010.  As a result of the surgery, the Board finds that there is evidence in the claims file that the disability picture with regard to the Veteran's foot may have changed.  The Board finds that a current VA examination is required to determine the effects, if any, of the recent surgery.  

At the time of the March 2011 hearing, the Veteran testified that he was unable to work as a result of his service-connected foot disability.  The Board noted at the hearing that this raised the issue of entitlement to a total disability evaluation based on individual unemployability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  As set out above, the Board is remanding the increased rating claim, in part, to afford the Veteran another VA examination to determine the extent of disability associated with the service-connected foot disability.  The Board finds the TDIU claim is inextricably intertwined with the increased rating claim and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his service-connected right foot disability.  After securing any necessary releases, obtain those records which have not already been associated with  the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records including the medical documentation pertaining to the foot surgeries conducted in August 2009 and March 2011.  

2.  Schedule the Veteran for an examination by an appropriately qualified health care professional to determine the current extent and severity of the service-connected right foot disability.  The claims file, to include a copy of this remand, must be made available to the examiner prior to completion of the examination report for review of pertinent documents therein.  All clinical and test findings should be clearly reported, and pertinent orthopedic and neurological findings should be reported.  The examiner should opine as to whether the symptomatology associated with the service-connected disability more nearly approximates a moderate foot injury, a moderately severe foot injury or a severe foot injury.  The examiner must provide an opinion on the impact that the service-connected foot disability has on the Veteran's ability to obtain and maintain substantially gainful employment.  

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  When the development requested has been completed to the extent possible, the case should be reviewed by the AMC/RO on the basis of additional evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

